        Case 9:19-cv-00166-DLC Document 12 Filed 02/02/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 BUFFALO FIELD CAMPAIGN, a                            CV 19–166–M–DLC
 Montana Non-profit Corporation,

                      Plaintiff,
                                                                ORDER
 vs.

 UNITED STATES DEPARTMENT
 OF THE INTERIOR,

                       Defendant.

       In response to this Court’s prior Order (Doc. 10), the parties have filed a

Stipulated Fee Settlement Agreement and Stipulation for Dismissal. (Doc. 11.)

This filing represents that the parties have stipulated to, among other things, the

dismissal of the above-captioned matter with prejudice. (Id. at 2–5.)

       Accordingly, IT IS ORDERED that in accordance with the parties Stipulated

Fee Settlement Agreement and Stipulation for Dismissal (Doc. 11), the above-

captioned matter is DISMISSED with prejudice.

       The Clerk of Court is directed to close the case file.

       DATED this 2nd day of February, 2021.




                                           1
